Dear Mr. Keller:
You have asked this office to review the following public notice and ask whether the notice conforms with the provisions of the Louisiana Election Code, R.S 18:1, et seq.  The notice states:
                              Public Notice  This branch office is not fully equipped to provide all the necessary services as the main office at City Hall is capable of.  Therefore, and until further notice the Specialist in this office shall work the first and the third Friday of each month at City Hall to update her files.
  This schedule will change as the demand for the services in this office increases, preferably weeks prior to all major elections.  For more information, please call the main office at (504) 567-7165, Monday through Friday.
Thank you for your cooperation.
Louis Keller, Sr., C.E.R.A.
Registrar of Voters
Parish of Orleans
11/19/2004
R.S. 18:134 governs our response and provides:
§ 134.  Office hours
  A. A registrar shall keep his principal office open for business on those days that state departments are open. A registrar shall observe the holidays which are provided by law or proclaimed by the governor for state departments. On days that a registrar's office is open, he shall observe the same office hours as the clerk of court for the parish. Notwithstanding any provision of this Subsection, any registrar may keep his principal office open during additional hours and on additional days.
 B. Each registrar shall keep each permanent branch office open for business during the hours and on the days he deems the activity justifies it.
  C. Each registrar shall keep each temporary branch office and each mobile registration unit open for business during the hours and on the days that he deems that activity justifies it.
 D. Additional hours and days during which a principal office is to be kept open, as authorized by Subsection A of this Section, and the hours and days during which each office or mobile unit is to be kept open, under the provisions of Subsections B and C of this Section, shall be specified and advertised in advance by the registrar by means of the news media.
  E. On election days the principal office of the registrar shall remain open from 6:00 a.m. until 9:00 p.m. The registrar or a deputy registrar designated by him shall remain in the office during that time.
  F. It shall be lawful to register persons on Sundays and holidays. (Emphasis added).
R.S. 18:134 allows the registrar to keep each permanent branch office open for business as he "deems the activity justifies it", where the hours are "specified and advertised in advance by the registrar by means of the news media."  Thus, this change must be specified and advertised in advance by the registrar in the newspaper.
The language of the notice states that the branch Voter Registration Specialist will work on the first and third Friday of each month at the main office at City Hall, until the weeks prior to all major elections.  The notice is posted on the door of the branch office, on the sidewall in the main office, and on the side entrance to the main office.
It is permissible for the registrar to adjust the hours that the branch office is open, providing the foregoing does not operate to alter any day of election as provided by R.S. 18:402.  He must first publish the change in advance in the newspaper.
Further, we have reviewed the notice to the general public and find both the language and the posting locations to be sufficient and proper. The posting is in accord with the notice requirements established as in the case of insufficient office space for absentee voting.  R.S. 18:1309 provides in that instance that "adequate notice shall be posted at the registrar's office informing the public of the location where absentee voting is being conducted."
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                     CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                        KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams